Case: 19-60300      Document: 00515278797         Page: 1    Date Filed: 01/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        January 21, 2020
                                    No. 19-60300                         Lyle W. Cayce
                                  Summary Calendar                            Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOE FLYNN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:14-CR-39-1


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Joe Flynn appeals the sentence imposed following the revocation of his
supervised release. We must examine the basis of our jurisdiction, sua sponte,
if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). During the
pendency of this appeal, Flynn completed his revocation sentence and was
released from custody. Because the district court did not impose an additional
term of supervised release, there is no case or controversy for us to address.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60300   Document: 00515278797    Page: 2   Date Filed: 01/21/2020


                               No. 19-60300

See Spencer v. Kemna, 523 U.S. 1, 7 (1998); cf. United States v. Lares-Meraz,
452 F.3d 352, 355 (5th Cir. 2006). Accordingly, Flynn’s appeal is DISMISSED
as moot.




                                     2